DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on July 26, 2022, and any subsequent filings.
Claims 17, 19, and 21-25 stand rejected and Claims 27-30, 32, and 34-40 are withdrawn from consideration.1 Claims 27-30, 32, and 34-40 have been canceled. Claim 43 has been added. Claims 17, 19, 21-25, and 43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Specification
The abstract has been amended and the objection withdrawn.
Claim Objections
Claims 17 and 25 have been amended and the objections withdrawn. 
Claim Rejections - 35 USC § 112
Claims 22 and 23 Under 35 USC §112(a)2
Applicants' arguments filed July 26, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that portions of the specification would allow all one of ordinary skill in the art to form the claimed composition from all alcohols, carboxylic acids, and polysaccharides (Remarks, Pg1/Pr5), nothing in the specification as filed describes how to form the claimed composition from each and every species of alcohol, carboxylic acid, and polysaccharide.
Claims 17, 19, and 21-15 Under 35 USC §112(b)3
Claim 17 has been amended yet the amendments do not removed the basis for all the rejections and give rise to new rejections.
Claims 19 and 22-25 have been amended and the rejections withdrawn.
Claim 27 has been canceled removing the basis for one of the rejections of Claim 17.
Prior Art Rejections
Applicants' arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicants' arguments regarding the prior art rejections (Remarks, Pg2/Pr3) are inapposite as the claims have not been rejected using prior art because of the indefiniteness rejections. 
Response to Amendment
Claim Objections
Claims 19, 21-25, and 43 are objected to because of the following informalities: 
In Claim 19, the addition of "or 18" in the claim does not appear in the font required by 37 CFR 1.121(c);
In Claim 21, the addition of "any of claims 17-20" and deletion of "claim 19" in the claim does not appear in the font required by 37 CFR 1.121(c);
In Claim 22, the addition of "any of claims 17-21" and deletion of "claim 17" in the claim does not appear in the font required by 37 CFR 1.121(c);
In Claim 23, the addition of "any of claims 17-21" and deletion of "claim 17" in the claim does not appear in the font required by 37 CFR 1.121(c);
In Claim 24, the addition of "any of claims 17-22" and deletion of "claim 17" in the claim does not appear in the font required by 37 CFR 1.121(c);
In Claim 25, the addition of "any of claims 17-23" and deletion of "claim 17" in the claim does not appear in the font required by 37 CFR 1.121(c); and,
In Claim 43, the term "monohydroxy" does not contain a hyphen which is inconsistent with the recitation of "mono-hydroxy" in the written description (Pg11/Pr2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 17, 19, 21-25, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation in Claim 17 of 90 mass percent of dissolved solids are specific salts does not appear in the specification as filed which only discloses that 90 mass percent are dissolved salts not dissolved solids (Pg8/Pr5).
Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for C1 to C10 mono-hydroxy alcohols (Spec., Page 12/Paragraph 2 ("Pg/Pr"), Table 1-1) but without reciting a single carboxylic acid or polysaccharide species, does not reasonably provide enablement for all alcohols, carboxylic acids, and polysaccharides, as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention. As to the breadth of the claims, the claims encompass all alcohols, carboxylic acids, and polysaccharides. As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all alcohols, carboxylic acids, and polysaccharides yet the specification does not provide how the claimed composition may arrived at for all alcohols, carboxylic acids, and polysaccharides. As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement. As to the existence of working examples, no working examples for all alcohols, carboxylic acids, and polysaccharides has been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to make the claimed invention for all alcohols, carboxylic acids, and polysaccharides.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17, 19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "30 minute chlorine demand" yet the claim, specification, and drawings do not define the limitation and one of ordinary skill in the art would not understand the limitation rendering the claim indefinite.
Claim 17 recites the limitation "organic carbon" in the composition in line 10 yet also recites that the TOC may be less than 10 mg/l inline 4 rendering the claim indefinite as to how the composition can both require organic carbon yet include 0 mg/l TOC.
Claim 19 recites a dependence on "claim 17 or 18" yet Claim 18 has been canceled.
Claim 21 recites a dependence on "any of claims 17-20" yet Claims 18 and 20 have been canceled.
Claim 22 recites a dependence on "any of claims 17-21" yet Claims 18 and 20 have been canceled.
Claim 23 recites a dependence on "any of claims 17-21" yet Claims 18 and 20 have been canceled.
Claim 24 recites a dependence on "any of claims 17-22" yet Claims 18 and 20 have been canceled.
Claim 25 recites a dependence on "any of claims 17-23" yet Claims 18 and 20 have been canceled.
Claim 43 recites a dependence on "any of claims 17-21" yet Claims 18 and 20 have been canceled.
Prior Art Rejections
Although an attempt has been made to determine the claimed invention, the substantive indefinite limitations in the claims prevent a thorough search of the prior art based upon any cognizable technical features and limitations in the art.
To the extent the indefiniteness can be clarified and understood, Englert, et al., U.S. Patent No., 5,605,417, appears to disclose the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicants claim status are incorrectly stated (Remarks, Page 1/Paragraph 1 ("Pg/"Pr")).
        2 Applicants reference 35 USC §112, First Paragraph yet the statutory provision does not exist in the AIA  which the application has been filed under.
        3 Applicants reference 35 USC §112, Second Paragraph yet the statutory provision does not exist in the AIA  which the application has been filed under.